Title: To John Adams from Benjamin Rush, 26 June 1806
From: Rush, Benjamin
To: Adams, John



Dear Sir
Philadelphia June 26th. 1806

Herewith you will receive a small publication that contains several new Opinions in Physiology, and which admit of being applied to the cure of several diseases. If you have no inclination to read it, please to put it into the hands of your family physician. He may probably pick up something from it that may be the means of lessning the pain, or preventing the mortality of a disease in your family. Should this be the case, I shall be highly gratified, and richly rewarded for the labor of the inquiries & experiments that conducted me to the conclusions I have adopted. They have been received with partiality by my medical friends, and with candor, or silence by my medical enemies.
Permit me to rejoice in the Appointment of your son to an honourable & useful professorship in his Alma Mater. Few men in our country are more qualified to discharge its duties, with equal honor to himself and the University.
With best respects to Mrs Adams in which my dear Mrs Rush I am Dr Sir ever yours
Benjn: Rush